Citation Nr: 0026610	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-32 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from July 1972 to July 1976.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the benefit sought on appeal.  

The Board initially notes that in a statement received in May 
2000, the veteran withdrew his appeal.  However, in a 
subsequent May 2000 statement, the veteran rescinded this 
withdrawal and requested the Board to proceed with 
adjudication of his appeal.  Additionally, the record 
reflects that on several occasions the veteran requested that 
he be scheduled for a BVA hearing or that he be scheduled for 
a hearing at the RO.  In a June 2000 statement submitted by 
the veteran's representative, it was indicated that the 
veteran wished to withdraw all hearing requests that the 
Board should proceed with the veteran's appeal based on the 
evidence of record.  Accordingly, this matter is now ready 
for appellate review.  



FINDINGS OF FACT

1.  In a March 1987 decision, the Board denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

2.  The evidence associated with the claims file subsequent 
to the March 1987 Board decision is significant when viewed 
in conjunction with the evidence previously of record, and it 
must be considered in order to fairly evaluate the merits of 
the veteran's claim.  




CONCLUSIONS OF LAW

1.  A March 1987 Board decision denying the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. §§ 5104, 7103(a), 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The reopened claim of service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for chronic paranoid 
schizophrenia, previously characterized as entitlement to 
service connection for an acquired psychiatric disorder, on 
the basis that he has submitted new and material evidence 
that well-grounds his claim.  The veteran's claim for service 
connection was last denied by the Board in a decision dated 
in March 1987 on the basis that there was no evidence of 
record to show that the veteran had a psychiatric disorder in 
service or within one year of separation from service and 
there was no post-service medical evidence linking his 
diagnosed schizophrenia to his period of active service.  

When the Board denies a claim, the denial becomes final 
unless an exception to finality is applicable.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  The Board's March 1987 decision became final.  A 
final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  

When a claim to reopen is presented, the VA must perform a 
three-step analysis, the first step of which is a 
determination of whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet.App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(new and material evidence is "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim").  Second, if the VA 
determines that the evidence is new and material, the VA must 
reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence." Elkins, 12 
Vet.App. at 218-19.  Third, if the claim is well grounded, 
the VA must comply with his duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet.App. 203, 206 (1999) (en 
banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps become applicable only when each 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet.App. 321, 325 (1999).

Pertinent evidence associated with the claims file since the 
Board's March 1987 decision includes: (1) statements from the 
veteran dated December 1994, October 1998, December 1998, 
July 1999, August 1999, October 1999 and November; (2) a June 
1993 statement from the veteran's sister; (3) a November 1998 
VA outpatient treatment record; (4) Social Security records 
received in May 1999; (5) an August 1999 Congressional 
Inquiry from Senator Craig Thomas; and (6) a September 1999 
VA outpatient treatment record.

Collectively this evidence shows the following:  The veteran 
alleges that he experienced a psychiatric breakdown in 1976 
during service, though his service records do not document 
this.  In several statements the veteran reports that while 
he was stationed in Berlin in December 1975, he was invited 
to a meeting where senior officers showed a movie involving 
bestiality.  The veteran became uncomfortable and left the 
meeting.  He states that this movie caused him emotional 
upset and that it contributed to the development of his 
psychiatric disorder.  He also stated that in 1974 he 
received a commendation from the National Security Agency 
because he sent out a top-secret report.  He believes that 
this report stopped a nuclear war and therefore he developed 
delusions of grandeur.  

The evidence shows that the veteran was hospitalized at both 
VA and private facilities for treatment for acute 
exacerbations of chronic paranoid schizophrenia in October 
1983, September 1986, August 1986, January 1988, April 1988, 
July 1988, November 1988, August 1989, October 1989 and 
November 1990.  In June 1983, the veteran was deemed disabled 
due to chronic schizophrenia for purposes of receiving Social 
Security Disability benefits.  From October 1983 to May 1994, 
the veteran received treatment at a Northern Wyoming facility 
and from a VA facility for schizophrenia; he received couples 
counseling with his wife; he attended educational therapy and 
vocational rehabilitation and he received treatment for 
various other health concerns unrelated to the psychiatric 
disorder in question.  A November 1998 VA outpatient 
treatment record reflects that the veteran reported that his 
exposure to a movie in service involving bestiality caused 
him to develop schizophrenia.  

A September 1999 VA outpatient treatment record indicates 
that the veteran discussed the onset of his schizophrenic 
symptoms with a VA physician.  The veteran reported that 
during the latter part of his military career when he was 
stationed in Berlin, he was under a lot of pressure both 
professionally and personally.  He stated that he became 
suspicious of others, he isolated himself in the barracks and 
he reported that he was unable to work for the last several 
weeks of his assignment in Berlin.  The VA physician opined 
that "[t]hese reactions are characteristic of his adult 
pattern of adjustment and could clearly mark the beginning of 
his schizophrenia."

Also of record is the statement from the veteran's sister 
dated in June 1993.  In that statement she indicated " I am 
an MSW and my concentration was Mental Health" and offered 
an opinion that even if her brother was predisposed to a 
mental illness the stress of service triggered his mental 
breakdown.  

The Board finds that the recently submitted evidence is new 
and material.  In this regard, the veteran has submitted 
evidence indicating that there is a nexus between his 
currently diagnosed schizophrenia and his period of active 
service.  Both the statement from the veteran's sister and 
the September 1999 VA outpatient treatment record provide 
this necessary nexus.  This competent evidence was not 
available to the Board in March 1987.  The evidence is 
significant and must be considered in connection with 
evidence previously assembled to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder is reopened. 

Having reopened the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
must determine whether the veteran's claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994);  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

While the veteran's service medical records are silent for 
treatment of or a diagnosis of schizophrenia, evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).  Applying this standard to the 
present case, the Board accepts the veteran's assertions that 
he was under a lot of pressure both professionally and 
personally while stationed in Berlin during his period of 
service.  The Board also accepts as true, the veteran's 
assertions that he became suspicious of others, isolated 
himself in the barracks and that he was unable to work for 
the last several weeks of his assignment in Berlin.  The 
record reflects a current diagnosis of schizophrenia and 
based on a VA medical opinion of record suggesting a nexus 
between the veteran's schizophrenia and his period of active 
service, the Board finds that the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that the veteran has 
presented a claim that is plausible.  


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder 
having been submitted, the claim is reopened.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, and to this 
extent, the appeal is granted, subject to the development 
requested below.  


REMAND

Based on a review of the record on appeal, the Board has 
determined that clarification of the medical evidence of 
record addressing the possible nexus between the veteran's 
currently diagnosed schizophrenia and his period of active 
service is necessary prior to adjudication of the veteran's 
claim for service connection.  Specifically, in the September 
1999 statement, the VA physician does not indicate whether he 
reviewed all of the medical evidence of record including the 
veteran's service medical records, nor does he provide a 
thorough rationale, or explanation of the possible link 
between the veteran's period of service and his currently 
diagnosed paranoid schizophrenia.  Accordingly, in order to 
assist in the evaluation of the veteran's claim for service 
connection, the Board concludes that the veteran should be 
afforded a thorough VA examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded a 
psychiatric examination to assess the 
nature and etiology of his psychiatric 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including psychological 
testing, if deemed appropriate by the 
examiner.  The examiner is further 
requested to review all pertinent records 
associated with the claims file, 
including service medical records, the 
June 1993 statement from the veteran's 
sister and the September 1999 VA 
outpatient treatment record, and offer an 
opinion as to whether the veteran's 
currently diagnosed psychiatric disorder 
is in any way causally or etiologically 
related to service.  The examination 
report should include a complete 
rationale for all opinions expressed and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

